MEMORANDUM **
Ian Anthony Suite appeals from his 24-month sentence for committing wire fraud in connection with telemarketing, in violation of 18 U.S.C. §§ 1343, 2326, and 2.
Suite was sentenced following a guilty plea he entered pursuant to a plea agreement that contained an appeal waiver. However, he contends that the government waived the appeal waiver. He is incorrect. Suite also contends that the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), means that he is not bound by his appeal waiver. We disagree. Booker did not vitiate the appeal waiver. See United States v. Cortez-Arias, 425 F.3d 547, 547-48 (9th Cir.2005), amending, 415 F.3d 977 (9th Cir.2005); United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir. 2005). Because Suite knowingly and voluntarily waived his right to appeal the entry of judgment and the sentence, and because the sentence was within the terms *575of the plea agreement, we dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (holding that an appeal waiver is valid when it is entered into knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.